                          Case 1:20-cr-00155-KNF Document 21 Filed 08/12/20 Page 1 of 13
AO 2458 (Rev 09/19)   Judgment in a Criminal Case
                      Sheet l



                                        UNITED STATES DISTRICT COURT
                                        Southern District of New York
                                                       )
               UNITED STATES OF AMERICA
                                                       )
                                                             JUDGMENT IN A CRIMINAL                                         CASE
                             v.                        )
                                                       )
                                                             Case Number:         20 Cr. 155 (KNF)
                                                       )
                        Jakia Bland                    )     USM Number:
                                                       )
                                                       )     Ariel Charlotte Werner, Esq.
                                                       )     Defendant's Attorney
THE DEFENDANT:
[SI pleaded guilty to count(s)     1: 18 U.S.C. 641
                                  -----          - - - - -------------------
                                                                           ------- - -

□   pleaded nolo contendere to count(s)
    which was accepted bv the court.
D   was found guilty on count(s)
    after a plea of not guilty.

The defendant is adjudicated guilty of these offenses:

Title & Section                  Nature of Offense                                                     Offense Ended
J!:18 U.S.C. 641                 Theft of Government Funds                                             8/1/2018




       The defendant is sentenced as provided in pages 2 through 8 of this judgment. The sentence is imposed pursuant to
the Sentencing Reform Act of 1984.

D   The defendant has been found not guilty on count(s)

D   Count(s)   ------- - - - - - - Dis                          D   are dismissed on the motion of the United States.

         It is ordered that the defendant must notify the United States attorney for this district within 30 days of any change of name,
residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are fully paid. If ordered to
pay restitution, the defendant must notify the court and United States attorney of material changes in economic circumstances.

                                                                      8/11/2020
                                                                      Date of Imposition of Judgment




                                                                      Signature of Judge




                                                                      Kevin Nathaniel Fox, United States Magistrate Judge
                                                                      Name and Title of Judge


                                                                      8/11/2020
                                                                      Date
Case 1:20-cr-00155-KNF Document 21 Filed 08/12/20 Page 2 of 13
Case 1:20-cr-00155-KNF Document 21 Filed 08/12/20 Page 3 of 13
Case 1:20-cr-00155-KNF Document 21 Filed 08/12/20 Page 4 of 13
Case 1:20-cr-00155-KNF Document 21 Filed 08/12/20 Page 5 of 13
Case 1:20-cr-00155-KNF Document 21 Filed 08/12/20 Page 6 of 13
Case 1:20-cr-00155-KNF Document 21 Filed 08/12/20 Page 7 of 13
Case 1:20-cr-00155-KNF Document 21 Filed 08/12/20 Page 8 of 13
Case 1:20-cr-00155-KNF Document 21 Filed 08/12/20 Page 9 of 13
Case 1:20-cr-00155-KNF Document 21 Filed 08/12/20 Page 10 of 13
Case 1:20-cr-00155-KNF Document 21 Filed 08/12/20 Page 11 of 13
Case 1:20-cr-00155-KNF Document 21 Filed 08/12/20 Page 12 of 13
Case 1:20-cr-00155-KNF Document 21 Filed 08/12/20 Page 13 of 13
